UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2451


MALCOLM LEE ARMES,

                Plaintiff - Appellant,

          v.

TALBOT COUNTY, MARYLAND,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:11-cv-03315-ELH)


Submitted:   May 30, 2013                     Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robin R. Cockey, COCKEY, BRENNAN & MALONEY, PC, Salisbury,
Maryland, for Appellant. John F. Breads, Jr., Director of Legal
Services, LOCAL GOVERNMENT INSURANCE TRUST, Hanover, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Malcolm Lee Armes appeals from the district court’s

order    awarding   summary    judgment   to     the    Defendant      on    his

employment and related claims.        We have reviewed the record and

find    no   reversible   error.     Accordingly,      we   affirm    for    the

reasons stated by the district court.            Armes v. Talbot Cnty.,

Md., No. 1:11-cv-03315-ELH (D. Md. Nov. 19, 2012).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before     this     court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2